Warren E. Burger: We'll hear arguments next in 117, National Broiler Marketing Association against the United States. Mr. Posner, you may proceed whenever you are ready.
Richard A. Posner: Mr. Chief Justice and may it please the Court. This case, here on Certiorari to the Fifth Circuit, is a government Civil Antitrust suit charging violations of Section 1 of the Sherman Act against an agricultural cooperative, the National Broiler Marketing Association or NBMA. NBMA is a cooperative of producers of broiler chickens. The district court granted summary judgment for NBMA and dismissed the complaint on the basis of the Capper-Volstead Act. That Act grants a limited Antitrust Exemption to agricultural cooperatives composed of "persons engaged in agricultural production as farmers, planters, ranchmen, dairymen, nut or fruit growers". The Fifth Circuit reversed the district court's decision because some of NBMA's members contract out the so called grow out phase of broiler production to independent contractors known as contract growers. The Fifth Circuit held that such a producer is not entitled to join an exempt cooperative. Certain key issues are not in dispute here. For example, it is not disputed that a broiler chicken is an agriculture product under the Capper-Volstead Act. Thus we are not concerned with producers of hotdogs or flour, refined sugar, textile products or other manufactured products.
John Paul Stevens: Mr. Posner I understand that isn't disputed, but frankly I was kind of puzzled, what it is that the marketing organization sells for its members?
Richard A. Posner: The marketing organization itself, the cooperative, is not engaged in sale other than some export sales. The actual sales are made by the producer members.
John Paul Stevens: Well, it's not the typical coop then?
Richard A. Posner: It is a --
John Paul Stevens: It's more like a trade association, is it?
Richard A. Posner: It has several functions, one that it has; that many cooperatives have, it purchases products on behalf of its members, buys for them to get lower prices.
John Paul Stevens: Buys chicken or what?
Richard A. Posner: No, it will buy various equipments used in production and other supplies. It also makes some export sales and it engages in dissemination of information and other trade association like activities.
John Paul Stevens: Getting back to my original question, what is the product as to which the price information is exchanged?
Richard A. Posner: The product is a broiler chicken which has been plucked and eviscerated and its head and feet cut off and it is then sold afresh to the grocery stores or supermarkets.
John Paul Stevens: Why isn't like meat that's been dressed by the packers? I know that the government concedes it, but I frankly couldn't quite understand it.
Richard A. Posner: It is really nothing more than a plucked chicken and as long as the chicken itself is a --
John Paul Stevens: It's gone through the processing plant, isn't it? It's been, as you say, eviscerated and the head cut off, isn't that just like a piece of beef that's been packed for sale to consumers?
Richard A. Posner: Well –
Warren E. Burger: Another way if I may, is there anything more to do before they sell it just as they do with the piece of beef that Justice Stevens is talking about, except perhaps cut in half, if they only want half a chicken?
Richard A. Posner: I don't know enough about the processing of beef to answer the question fully. One difference is that as I understand it most beef has been substantially sliced and segmented and dismembered before it's actually shipped from a meat packing plant, but here the chicken is basically just a plucked and eviscerated beast.
John Paul Stevens: But it has gone -- it has gone through a processing plant much like a slaughter house has, isn't it --
Richard A. Posner: It is a slaughter house. It is often called a processing plant. I think there is a profound difference between what is done to prepare the bird for market and what for example is done to manufacture sugar or hotdogs or the likes.
John Paul Stevens: I don't understand the difference. I am sorry, I know that the government conceded the point, but I just don't see why this is different than a piece of meat. Well I shouldn't take your time.
Richard A. Posner: As I say, I don't know a great deal about the processing of beef, if all it was involved was taking a steer, killing it and shipping the meat to a grocery store, a supermarket and if that meat packer or meat preparer for market engaged in the various activities that these producers do, and I assume it would be also entitled to form this type of cooperative, I do want to differentiate though very sharply the kind of manufactured product of which hotdogs, flour, or sugar made from wheat would be good examples, because it's perfectly clear that the Capper-Volstead Act was not intended to allow manufacturers in that sense to form a cooperative. That would not be an agricultural product in the sense used in this act.
William H. Rehnquist: Mr. Posner, I find some difficulty along the same lines expressed by Justice Stevens and the Chief Justice, as to the precise facts that we are talking about here. Is there some place in the record or the parties sufficiently agree so that it quickly summarizes to exactly what it is that the members of the association ship to Safeway or AMP and then what more typically AMP or Safeway does before they put them out on their retail shelves?
Richard A. Posner: The record, the main part of the record is a brief stipulation of facts, pages 6 to 30 of Volume 1. There is not a detail description of what exactly is done at a processing plant. However, what is described and conceded as the agricultural product here is a ready to cook broiler, 90 and more percent of which are shipped fresh from the slaughter house and the activities in the slaughter house are the plucking of the feathers and the evisceration.
William H. Rehnquist: Now frequently if you look on a Safeway shelf you will see chicken breasts or chicken legs and as you get to think more has happened from the time that the bird was shipped by the processor, to the time those things appear on the shelves in that form?
Richard A. Posner: Well some times, as I understand it, some times the producer will dismember the chicken and ship parts.
William H. Rehnquist: But this isn't clear from the record?
Richard A. Posner: The record does not – no it does not give that degree of detail. Another conceded point, I hope less controversial with the justices, is that a completely integrated broiler producer that is one who does his own growing is a farmer under the Capper-Volstead Act and this concession disposes of any argument that this is a statute just to protect the little farmer, the dirt farmer. The fully vertically integrated producer is fully within the act.
John Paul Stevens: But that concession covers again, a meat packer that owned up the ranch plant to grow its own cattle, would it apply or would there be any difference?
Richard A. Posner: That is true. If what the meat packer is shipping, is selling is definable as a raw or original agricultural commodity.
John Paul Stevens: But in fact they killed it and chopped it up in pieces, wouldn't make any difference?
Richard A. Posner: If it is merely killed and sliced, it would retain its original agricultural character. If it were processed into lunch meats or hotdogs or hamburgers --
John Paul Stevens: I don't understand that.
Richard A. Posner: -- it would be a manufacture.
John Paul Stevens: I know the government has conceded, are they any cases that hold that this kind of product is an agriculture product and this kind of vertical integrated entity is a farmer? I know the government does concede it, but I was rather surprised.
Richard A. Posner: Actually there are very few decided cases under the Capper-Volstead Act in the entire history of the act and in those cases these issues have not occurred, have not been raised.
John Paul Stevens: Let me ask you one more and then I will leave you, why isn't, why the fact that two members don't even control any breeder flocks, under Case-Swayne why doesn't that dispose of the case?
Richard A. Posner: A producer who does not control a breeder flock and it's important to distinguish a breeder flock from a broiler flock. A breeder flock; that is the parents of the broiler chicken, breeder flocks are the pullets who produce eggs which are then hatched. Now a producer who does not have a breeder flock might for example have a hatchery, and that would mean he would purchase the eggs from the owner of the breeder flock. Those eggs he would hatch in his hatchery.
John Paul Stevens: So these two do that?
Richard A. Posner: Yes.
John Paul Stevens: I see.
Richard A. Posner: He would take the chicks from the hatchery and place them with the grower and he would supervise the growing of the chickens, send his personnel to supervise them, ship them, feed, capture, catch and coop the chickens after the grow out stage --
John Paul Stevens: Well is it not correct Mr. Posner that we must conclude that those two members are farmers within the meaning of the act in order for the whole coop to be exempt under Case-Swayne?
Richard A. Posner: Yes, there is no question that – well, let me put it this way. The differences between these producers are not material producers.
John Paul Stevens: But if anyone is not a farmer this whole defense fails if I understand Case-Swayne, isn't that correct?
Richard A. Posner: Yes, that is correct.
John Paul Stevens: So, we have to take the two most difficult examples from your point of view and satisfy ourselves that those are farmers in order for the coop to prevail?
Richard A. Posner: Yes, I have no particular difficulty with the ones that do not have a breeder flock or do not have a processing plant. I don't think those are the essential elements of being a producer or being a farmer. The essential element is the ownership of the broilers from chick to when they are ready for the market, taking the market risk, using your personnel to place the chicks, to supervise the growing, to pick up the chicks, coop them, haul them off, and to furnish the feed and those responsibilities are assumed by all of the producers. The fact that some of them may not have a particular type of plant which most of them have is not material.
Harry A. Blackmun: Well that has to be your position, doesn't it Professor Posner that you have no difficulty whether they are -- otherwise your case goes down the drain.
Richard A. Posner: Yes, but the essence of a farmer is not the ownership of a feed mill or a slaughter house or a breeder flock that is the parents of the agricultural commodity or flock in which we were interested. Therefore, I don't regard the fact that some of these producers don't have all of the plants which are typical in this industry as harmful to our position.
Harry A. Blackmun: Does the record dispose incidentally the attitude of the Department of Agriculture as to the appropriate interpretation of the Capper-Volstead Act?
Richard A. Posner: No, it does not. There is a footnote on Page 21 of the government's Brief, Footnote 42, which states the department's current position on two statutes discussed in that footnote, neither of which is the Capper-Volstead Act, both are statutes under which these producers have received other forms of assistance from the agriculture department.
Warren E. Burger: Mr. Posner, I maybe misheard you, if you said Page 21 the government's Brief has run out of pages at Page 11.
Richard A. Posner: You may be referring to the Brief in Opposition, but the Brief for the United States --
Warren E. Burger: The colors, the new colors.
Richard A. Posner: Oh, I am so sorry. Let me take another moment to describe what these producers do and why we think they are farmers. And here I will discuss the typical member, the integrator, although there is some difference among them. I stress the – starting with, when the chicken is born at the hatchery, at the point for all of these, all the members of this cooperative, they own those baby chicks and they will own the chickens throughout until it's sold to the supermarket. They take the chicks to a grower, when the chicks are a day old, they haul the new born chicks – well, more concretely to a poultry house and that is where the chickens are going to grow for 7 or 8 weeks until they are ready for slaughter. And this is the grow-out stage and a poultry house will house up to 45,000 chickens at one time. Sometimes the integrator, the producer, the member of the cooperative owns the poultry house themselves. When that's true then he is uncontrovertibly the Capper-Volstead farmer. More commonly the poultry house is owned by these contract growers, independent contractors. And the grower then has the custody of the chickens for the 7 or 8 weeks while they are growing. It doesn't follow, however, that the integrator relinquishes his control of the chickens during this period. Of course he owns them throughout and bears the market risks, but in addition, he supplies and delivers the feed for the chickens and feed is the major input into the production of a chicken.
Thurgood Marshall: And medicines?
Richard A. Posner: Correct, he supplies them with all medicines, vaccines, he inoculates the chickens, he tells the grower what diet, what mixture of feeds to administer the chickens at different periods of their growth. His employees, field men or supervisors as they are called, visit the grower weekly to supervise the growing of the chickens. And at the end of the 7 or 8 weeks when they are mature, the integrator sends his employees to catch the birds, coop them and truck the cooped birds to the slaughter house. And these employees who catch and coop the birds like the field men who visit the grower weekly are as much farm labors, as the grower himself and is hired help. If we look just at the costs which are incurred in the live production stage before you get to the slaughter house, the integrator incurs 90% of those costs and the grower only 10%. If you add it in the slaughtering costs, which is done entirely by the integrator then his percentage of cost is even higher. Because broilers are your typical perishable agricultural product, because these producers are not well informed about conditions of demand --
John Paul Stevens: Mr. Posner, let me ask you one more question that occurred to me. At the point immediately before the chicken goes to the slaughter house, to the processing plant while they are still alive, does the owner of the chicken have an option to do something else with it?
Richard A. Posner: The owner of the chicken is the producer, not the grower.
John Paul Stevens: Does the producer have an option to do something other than kill it at that particular stage of its life?
Richard A. Posner: No, he does not. If the – there is as far as I know no substantial market for a –
John Paul Stevens: For a larger chicken and –
Richard A. Posner: Yes, I was going to say, there is no market as far as I know for the un-plucked chicken, but in addition to that –
John Paul Stevens: Isn't there – these are two and half pound chicken; they are something like that, aren't they? Couldn't they let them get a little bigger and use them for some other market like fryers?
Richard A. Posner: No, a fryer and a broiler are identical; they are the same young chicken. If you let the chicken stay and grow, he becomes unmarketable. There is some market for roast chicken which is a larger chicken, but ordinarily if the chickens are allowed to grow, as they can't be sold after 8 weeks, they are generally written off, they are a loss.
Thurgood Marshall: They are previously contracted on it --
Richard A. Posner: The only thing that is contracted out is the –
Thurgood Marshall: I mean if you want to make a contract, you -- so many on such and such date every week? Sure it does. We'll give you so many broilers every Tuesday of every week.
Richard A. Posner: Give to the retail store.
Thurgood Marshall: Yeah, to the supermarket. That's a contract --
Richard A. Posner: Well, it doesn't, typically it does not work that way as I understand it. The details of the relationships with the supermarkets are not in the record. What the record does say is that the retail demand for the chickens is unpredictable and variable. And sometimes the producer will find himself with a flock that he must sell because he can't let them grow beyond their 8 week size and then he has to find a distress outlet.
John Paul Stevens: Mr. Posner, I can understand why at the age of 8 weeks the product is perishable in a sense it's got to be marketed right away, but after it's been, chicken has been killed and dressed, why can't it be frozen and stored indefinitely?
Richard A. Posner: For reasons that are not explained in the record that I do not understand, there is not a market, there is not a substantial market for frozen chicken. The record does show that more than 90% of the chickens sold by the producers are shipped fresh.
Potter Stewart: That is fresh, unfrozen.
Richard A. Posner: Fresh unfrozen. They are lightly chilled to preserve them for the week or so that it takes to be sold at the counter, but they do not keep, they are perishable.
Potter Stewart: Mr. Posner, I -- perhaps you have covered this before, but it's suggested in at least one of these amicus briefs here that we have, that there is a choice here, an alternative, either the contract growers are within the exception, the Capper-Volstead Exemption from the Antitrust Law or your clients somewhere that they can't both be, that's -- but you reject that, don't you?
Richard A. Posner: Yeah, in fact, until this case was brought the grower and the producer were both the conceded farmers. For example, this producer cooperative contains as members coops of growers and as I say, until the case there was no suggestion that --
Potter Stewart: That one or the other is, and if one is, the other isn't, that's the suggestion?
Richard A. Posner: The problem that's happened with poultry production is that the attributes of a complete or traditional farmer have become divided between two entities; the grower has some, in the sense that he actually has the day to day custody of the birds. The integrator has, we would argue more or at least as many, because he bears the market risk, he markets the birds, he supervises them, he formulates their diet, he inoculates them and does many of the things which in traditional agriculture are the farmer's job. The Justice Department and the court below have said the only thing that counts in whether a firm is a farmer, is whether it has ownership of the land or custody of a crop, and we say that's just a rule to decide this case, can be very easily circumvented simply by rewriting the contract with the growers to designate them as employees and this Court has had experience with the difficulty of a rule which turns on the concept of title.
Potter Stewart: Title, well there is no title. I mean farmers are surely within Capper-Volstead, I think?
Richard A. Posner: Yes, that would fall under the government's -- under the branch of the government's rule for which the person with custody is a farmer, and the person with title of the land is another farmer, thus the plantation owner and the tenant farmer. In the poultry case the ownership of the land, that is to say the land under the poultry house is in the grower and the custody is in the grower that really divided with the integrator. But if these contracts with the growers were rewritten so that the growers become employees, then under the Justice Department's test, the integrated producers would become farmers. We have mentioned in our brief that the trend in poultry production is toward the complete integration of the operation under the integrator. Two of the members of the cooperative grow a 100% of their own birds, 143%. Still most place most of their birds with outside growers and yet that is a situation that is changing in the direction of greater integration and if the Fifth Circuit's decision were upheld that would just give the producers an additional impetus to continue this trend of buying out growers. If there are no further questions, I would like to reserve my balance of time.
Warren E. Burger: Very well Mr. Posner. Mr. Shenefield.
John H. Shenefield: Mr. Chief justice, ma0y it please the Court. This is a case about statutory interpretation, about the statutory interpretation of a word in a statute. The central legal question in the case is whether integrators or contract producers, that do everything in this production of chicken except do the actual growing, who have divorced themselves from the actually farming of chickens, whether those integrators are nevertheless farmers within the meaning of the Capper-Volstead Act. Now the importance of the case, it seems to me, lies in this single fact. Reading the legislative history of this statute, the Congress, the 67th Congress in 1922, you come inevitably, it seems to me, to the conclusion that that Congress intended to safeguard actual farmers, farmers on the land and doing the tilling or shepherding of the crops and the flocks. They did that. They had that intention in order to safeguard the farmers against the middlemen, against the processors, against the marketers. And so the case really raises a familiar question, namely; are we to honor that original exemption; that original intention in a limited way focused on the fact situation that was presented by that Congress or whether we are now to interpret it in a somewhat more relaxed fashion?
William H. Rehnquist: Wasn't their intent also to treat as differently under the Antitrust Laws, farmers because they bore the risks of drought and price depressions in a way that lots of other purchasers didn't?
John H. Shenefield: Well the risk is, it turns out not to be crucial I believe in the legislative history. You have to put into the context of the times, it seems to me, to the legislative history. After World War I, this country went through an extraordinary agriculture depression. Senators describe the state of agriculture as shambles, as in the worst depression that it had ever seen. And so when Congress sought to fashion these words and to focus it's exemption, it did so, not so much because there was a risk of one kind or another, but because they saw farmers leaving the farms and going to the city.
William H. Rehnquist: But wasn't one of the reasons that farmers were leaving the farms just because of this agriculture depression, whereas other parts of industry were prosperous and that was because farmers suffered from these peculiar risks.
John H. Shenefield: When you look at the reasons that farmers at the land in the farm houses suffer, the risks they bear, the costs they invest and all of those factual things are the things one looks at, but it seems to me no single one of them nor indeed any of them in an aggregate should be deemed to be determinative. It seems to me, you have to look back at the words of the statute themselves and at the legislative history.
Byron R. White: How long was the Antitrust Division thought that the farmer excluded the integrator?
John H. Shenefield: That raises the question Mr. Justice White of the Business Review Procedure. In 1971 --
Byron R. White: No, I will put the other way; did it ever consider the integrator to be a farmer?
John H. Shenefield: It did. In 1969 it issued a Business Review which focused on the risk and came to the conclusion that the integrators were farmers within the Capper-Volstead Act.
Byron R. White: And I suppose the department then looked back and put the legislative history in context or not?
John H. Shenefield: I think it refined its views and in 1971 it issued a second Business Review letter making quite clear that these integrators were not to be considered farmers and indeed a press release was issued at same time. All Business Reviews as a matter of fact stayed either in the relevant code of Federal Regulations of within their own four corners that they are to be taken as a snapshot of intention at that particular time and may indeed be revised or rescinded and this is just such a situation. I think it's very difficult to argue that anyone was misled in this situation. Let me say two things, three things about what the case is not about. It is not about the legality of the petitioner's conduct. The posture that the case finds itself here, the Court is simply required to construe a particular statute. Second, it is not about the wisdom of the provisions of the Capper-Volstead Act. Really the task I guess of the Court here today is to try to determine what that 67th Congress would have done, had it adverted to the issue before the Court and third, it is not about the most economically efficient way to run the poultry business. We don't challenge vertical integration backward or forward. We challenge only the notion that integrators who have withdrawn or who have divorced themselves from the actual farming of chickens have a right to fix prices behind an exemption intended only.
Byron R. White: But you would agree, I take it that the integrator integrates a little farther and thus the growing, that he is a farmer?
John H. Shenefield: We would agree with that.
Byron R. White: And then those larger more integrated units could price fix and as a cooperative.
John H. Shenefield: That's correct, but I think the crucial point is not that we are objecting to vertical integration as a general concept with particular emphasis on your question --
Byron R. White: The question is whether this is a property of the farmers?
John H. Shenefield: That's correct!
John Paul Stevens: Not what the vertical integration is?
John H. Shenefield: That's precisely correct; we did not challenge the vertical integration.
John Paul Stevens: On that point Mr. Shenefield, what if the meat packers bought up a lot of ranches and then formed this kind of association, would they be exempt?
John H. Shenefield: It would depend on the resolution of the question whether meat in that form packed by meat packers were an agriculture product.
John Paul Stevens: Supposing they sold it just unfrozen?
John H. Shenefield: The debate, the Capital-Volstead debates themselves particularly the words of Senator Cummins make quite clear that he thought meat packed in that way wasn't agricultural product, and if that were the conclusion, then they would be farmers in the situation hypothesis you propose.
John Paul Stevens: Of course at the time the statute was passed I guess there wasn't frozen -- didn't have the art of freezing probably. So you would say that the meat packers could get together and buy some ranches and enjoy the exemption.
John H. Shenefield: That subject came up in the legislative history as I recall it, and there are references to Mr. Armour and Mr. Swift who if they bought ranch lands, raised the cattle themselves and endured those particular kinds of risks, they too could be farmers, and that was regarded as a problem, but it was regarded as a necessary defect of trying the form some kind of standard in words that they had available to.
Harry A. Blackmun: Let me see if I understand you correctly. If the integrator owned the land where the chickens matured here, and then you can say that he would be a farmer?
John H. Shenefield: That's correct.
Harry A. Blackmun: How much land does he have to own?
John H. Shenefield: He has to own, technically only enough to have the buildings sit on them. The average, as I recall the average contract farmer and in effect has about five acres of land to his disposal.
Harry A. Blackmun: Well, for ownership only a part is enough, then why isn't it sufficient if the integrator owns the land for the breeding flocks and the hatchery facilities?
John H. Shenefield: Well, first of all six members of NBMA do not own either hatcheries or breeder flocks.
Harry A. Blackmun: Well, then why don't you go off on Case-Swayne?
John H. Shenefield: Well, we I think we win on Case-Swayne in any event, but I don't think it gets us --
Harry A. Blackmun: You certainly don't put it forward as your main thrust?
John H. Shenefield: No, reason is that we would be, I assume, back here again next year, because the association will have reorganized to exclude these six and the litigation isn't disposed off, but I think just to go to that point; I think we do went on the basis of Case-Swayne.
Byron R. White: But they have to see, if the integrator just owned the land, but nevertheless got independent contractor to come no his land to do the growing function.
John H. Shenefield: The legislative history suggests that land ownership on the one hand and tilling the soil on the other hand are both separate and independent.
Byron R. White: But contrary wise, contrary wise I suppose you would say that the integrator was a farmer if he actually, he actually did the growing.
John H. Shenefield: That's correct. The legislative history as I mention, speaks of plantation owners and tenant farmers, both are farmer within the meaning of the Capper-Volstead Act, but the crucial standard is either ownership of the land itself, or the tilling of the soil and I call attention --
Potter Stewart: But you don't mean literally the tilling of the soil, do you, I mean the growing of the chickens?
John H. Shenefield: Tiller of the soil, grower of the chicken, shepherd --
Byron R. White: Doing the work of actually feeding the chickens?
John H. Shenefield: Yes sir. In Footnote 27 of the Brief of the United States on Page 13 we try to set out a list of representative selections from the debates that gives that sort of an impressionistic feeling of precisely what it was that that Congress was moving toward, and what it was trying to do albeit imperfectly? Any one of us could have picked other formulations of language that might have been more precise or done it better. But what it was trying to do was to safeguard the farmer and to preserve the values that that Congress associated with being close to the soil.
Potter Stewart: Because one of the problems is the extraordinary technological change in the agricultural – it is now called Agro business, that's a problem not unfamiliar in other areas of the law, the technological change that made the 1907 Trademark, Copyright Law, so difficult to apply. And obviously the Congress back in 1922 wasn't thinking of anything like this because it didn't exist and they probably couldn't and didn't image that they ever would. Chicken raising back in those days was simply done by the farmer's wives or the egg money.
John H. Shenefield: Well, we have a slight indication of what that Congress might have done in a situation because they were offered a chance to view something called the Phipps Amendment which is referred to on our Brief at Page 15.
Potter Stewart: Mr. Shenefield why we have changed the color of the Briefs?
Warren E. Burger: Can't get the paper.
John H. Shenefield: I have the phobia's notion --
Warren E. Burger: We were phoned last week by someone who was at the General's office; the defender can't furnish the same grade paper anymore.
John H. Shenefield: Technological improvements.
Byron R. White: The Phipps Amendment is farming out the paper --
John Paul Stevens: If I am not interrupting, I don't know -- have you finished your colloquy with Mr. Justice Rehnquist?
John H. Shenefield: I think I have, yes.
John Paul Stevens: I have another problem. We've talked a lot about what the legislators might have been thinking about between the debates, but if you look at the language of the statute, it talks about Farming Association to act as marketing agents and I don't understand that this organization does that. It does – do you read the statute as permitting if you -- they had a group of farmers who presumably could form a cooperative marketing agent, do you think they would be exempted, if instead of doing that they just agreed on prices and agreed to sell independently at that agreed prices and that's what this charge is I believe.
John H. Shenefield: Well, we have set the case in a way so that the sole question I take it is the applicability of the words as farmers.
John Paul Stevens: I know but the ultimate question is whether these activities are within the exemption, isn't that true?
John H. Shenefield: That's true.
John Paul Stevens: And you concede that the farmers may fix prices without acting through a marketing agent?
John H. Shenefield: No. We concede that if they organize themselves into cooperative associations, associations of producers, as farmers, dealing with the products that they farm, that they themselves raise, that they are then exempt from the Antitrust Laws.
John Paul Stevens: Even though they don't do what the statute exempts, namely act through a marketing agent?
John H. Shenefield: No. We concede only the exemption to the extent that the activities they do are mentioned in the exempt --
John Paul Stevens: But your complaint doesn't allege activities of the kind described in the statute?
John H. Shenefield: The complaint alleges price fixing.
John Paul Stevens: That's right.
John H. Shenefield: And –
John Paul Stevens: Doesn't allege, nobody tells us anything about a marketing agency?
John H. Shenefield: Well, I have -- the only thing one can say is to that I suppose is that if they are price fixing and the exemption doesn't apply, we would argue that the Antitrust Laws apply, if they are --
John Paul Stevens: But shouldn't you be arguing that in this Court today, and you don't seem to be making an argument, it seems wide open to me?
John H. Shenefield: I think at least the burden of my argument is precisely that. If they are -- we charge price fixing, if the exemption doesn't apply, they are liable under the Antitrust --
John Paul Stevens: Yes, but there are two quite separate reasons why the exemption may not apply; one, because they are not farmers, and two, because even if they are farmers, they haven't formed a statutory marketing agency.
John H. Shenefield: I am not aware of whether the record or the appendix shows anything on that. We're focusing at this point on the question of whether they are farmers.
John Paul Stevens: You may have another good argument but you're not particularly interested in it?
John H. Shenefield: Well, I am very interested in it if it's good, I just don't have it at this point.
John Paul Stevens: Yes.
William H. Rehnquist: Well, that's one of the difficulties with this case to me Mr. Shenefield is that the record is so sparse as to actual facts, I realize that the complaint and stipulated facts and no trial, but it seems inevitably the discussion does turn to what these people are doing, and not all of us at least are sure of what they are doing.
John H. Shenefield: Well, the case comes to this Court on the basis of sufficient facts at least in my view to dispose of the issue of whether these defendants are farmers within the Capper-Volstead Exemption. Other questions that the defendants raised in their answer, such as the applicability of the Cooperative Marketing Act of 1926 and all of those questions never were reached by the District Court. And so as I see the case coming up, it comes in a rather clear and narrow fashion, the applicability of the word farmers to these --
William H. Rehnquist: It's a group of lawyers trying to talk about what farmers do?
Warren E. Burger: Mr. Shenefield, when you spoke a while ago of backward and forward, is it correct to take that to me and that if Mr. Armour and Mr. Swift brought the ranches and the herds, or if some ranchers bought large ranches owning large herds, bought Swift and Armour Company, is that what you're talking about the backward and forward process?
John H. Shenefield: That was what I was talking about and all I meant to say is that that issue isn't in this case and waits until another day whether the same legal rules apply to backward as well as to forward integration.
Warren E. Burger: Surely, I shouldn't say anything sure in this area. It would be more likely, I take it that the forward, that is if the farmers did their own processing, then if the processors owning no farms, trying to reverse the process.
John H. Shenefield: It seems to me that that's exactly correct, taking into account the concern that the Congress had for the farmers and their wellbeing as opposed to Mr. Armour and Mr. Swift. I was addressing just briefly the one opportunity that Congress had to confront a similar kind of problem to the situation we have here today, the Phipps Amendment, which is mentioned as I said on Page 15 of the brief. Senator Phipps in effect proposed an amendment to exempt activities of manufacturers or producers of agricultural products provided two things, provided they entered into pre-planting contracts and provided the farmer's compensation depended on the price of the agricultural commodity in the ultimate market. Now when he talked of that amendment he spoke of several kinds of products that he thought -- several kinds of processors that he thought might be covered by it, milk was one, fruits, and vegetables. The supporters of the Capper-Volstead Act were steadfastly opposed to the Phipps Amendment and it was defeated, but they were opposed, because it seemed to them that it went far beyond that narrow focus, that narrow concern that they had and it's instructive, that whole incident is instructive to us for several reasons. One, it was quite clear as the result of the debates that pre-planting contracts, the kind of arrangement for the sale of the crop in advance of planting was not sufficient to make those processors, farmers under the Capper-Volstead Act as that Congress sought even though that meant that the processors bore much of the risk of market fluctuation up and down. It also showed that the Congress thought an exemption or an amendment to the Bill then on the floor was required to exempt those persons, that the Capper-Volstead Act did not do it, and it was rejected precisely because it addressed the question of middleman and processors and sought to aid them and that was one of the things that Congress saw as the difficulty of the farmer. And so the defeat of the amendment is important, indeed it's regarded significant by this Court in the Case-Swayne opinion and the reasons for the defeat are crucial because in effect it shows that Congress wanted to narrowly focus the exemption as much out of concern for consumers down their distribution chain as out of concern for the farmers themselves. Now the theme, the general theme of the language plus the legislative history was precisely the exercise of this Court went through in Case-Swayne which we regard as definitive in the explication of this amendment, this exemption and let me just call attention to three or four things in connection with Case-Swayne. As we mentioned earlier, given the fact that two of the members of NBMA are neither hatchery owners nor breeder flock owners, or six of them are not, and two in addition do not own a feed processing plants, we went under Case-Swayne but we go beyond that. Once you look at the reports, particularly House Report Number 24, which is sided in our Brief, the debates which are mentioned in our Brief and recounted in Case-Swayne, the Phipps Amendment which is set out in a footnote in Case-Swayne, you come, it seems to me inevitably to the conclusion that these kinds of processors, the processors that were orange processors in Case-Swayne and one similar to that in this case are not farmers within the Capper-Volstead Act. And then the conclusion that Case-Swayne reaches is particularly instructive. What it says is that you could, it seems to the authors of the opinion, expand the exemption. You could interpret it broadly, but because the purpose of Congress in enacting the Capper-Volstead Act was to create a special exception to a general rule, to a general legislative plan, the exemption is to be narrowly construed and that is set out in full at 389 U.S. 384. So we argue strongly that NBMA members are not farmers, because they do not meet the twin standards, ownership of the land or working at the land and if that is the determining standard, both in the language, producers of agricultural products as farmers, it's the determining standard in the legislative history, you simply cannot read the legislative history without getting that clear signal and it is the determining standard in cases in this Court that have construed that statute.
Potter Stewart: Doesn't have to be these days, doesn't have to be land, another thing can be water, can it, hygroscopic agronomy?
John H. Shenefield: It doesn't seem to me that there is anything necessarily in the debates which would rule that out as a possibility.
Potter Stewart: Well, they couldn't envision any such thing in 1922?
John H. Shenefield: But as long as you are trying to divine the essence of what that Congress thought farmers were interested in or what farmers did, it had to do with not necessarily ownership of the land, but actually producing the crop, being involved with the production of the crop or the shepherding of the flocks.
Warren E. Burger: But shrimpers and oystermen were not covered by this or were they?
John H. Shenefield: I believe there is a separate act that governs fisheries.
Warren E. Burger: But certainly the industry, business analogy is there, is it not? The producer suffers from the same middleman problem in the one case as in the other.
John H. Shenefield: That's exactly correct. And as I understand the law under that act, it is roughly parallel to the law on to this one. Thus, in our argument, in our view Congress in 1922 did not exempt these integrators from the Antitrust Laws. The Phipps Amendment shows that to the extent it was addressed at all, the resolution was that they were not exempt. Now petitioner argues and I think correctly that farming has changed in a major way since 1922.
Thurgood Marshall: So they had to bring in tractors up in –[Laughter]
John H. Shenefield: I am not sure that much has changed. The same in general, the same concern in the House of the legislature. Petitioners in effect are arguing here that the integrators are the farmers in the true sense. We agree that the poultry business has changed, but we say two things, that the word farmer has changed not a whit since 1922 and the intention of that Congress has apparently not changed. The fact of industry change of evolving business circumstances does not it seems to me provide an adequate basis on which to reverse a choice rather self-consciously made by Congress. In the Sisson case, this Court wrote that language is not a vessel into which you can pour a vintage that better suits present day tastes. Petitioners' argument that the integrators must be, deserved to be and must be treated as farmers, it seems to me should be addressed to Congress and not to this Court. The 67th Congress which passed the Capper-Volstead Act made his views plain enough. Thank you.
Warren E. Burger: Very well. Do you have anything further, Mr. Posner?
Richard A. Posner: Thank you. I will be very brief. I think Mr. Shenefield made a critical concession when he said that hydro agronomy, growing plants in test tubes what General Electrical is doing now is agriculture, within the meaning of the statute even though it doesn't involve soil or --
Potter Stewart: I don't know; if they concede that--
Richard A. Posner: He said, I thought he concede that, I think he next said, what is required is being involved with the production of an agriculture commodity and that's what these integrators are.
Potter Stewart: Or owning the water --
Richard A. Posner: Or owning the water and let me add with regard to the Phipps Amendment which keeps cropping up, the Phipps Amendment said, someone who made flour was not an agriculture producer merely because he had a deal with a wheat farmer that gave him a percentage of the crop. It has to do with what is an agricultural product and the difference between a raw agricultural product and a manufactured product, which is not within the scope of Capper-Volstead even though it is produced from agricultural inputs. And finally, Mr. Justice Stevens, there is nothing in the Capper–Volstead Act that requires a cooperative to have a marketing agent. The statute permits producers to act together in processing and marketing their product and one form of acting together is the exchange of information.
John Paul Stevens: Do you think it necessarily follows because you have got an exemption for common marketing agent, that you have an exemption for price fixing and separate individual marketing? It doesn't necessarily follow, does it and can you read the statute that way?
Richard A. Posner: Yes, it does not necessarily follow, but if the justice department concedes as it has that the activities of the petitioner, of NBMA, are exempt if they are producers subject to Capper–Volstead Act that to us establishes that this is a completely legitimate --
John Paul Stevens: It doesn't necessarily establish it to us though, does it?
Richard A. Posner: Well, that issue has not been --
John Paul Stevens: Is not going to be decided by any court and the language of the statute doesn't compel that result, it may be right, but you have to agree with that I believe.
Richard A. Posner: Well, the issue has not been decided in this Court. There are lower court cases cited in the District Court's opinion which --
John Paul Stevens: There's rather substantial difference between the businessman's decision of whether to enter into a price fixing agreement, assuming it's all legal, and his decision to turn over all his marketing activities to a common marketing agent. Those are rather different forms of marketing, are they not?
Richard A. Posner: Yes, let me give you just one example. This case, the NBMA --
John Paul Stevens: Let me ask you one other question?
Richard A. Posner: Yes.
John Paul Stevens: Is it also not true that the legislative history shows a great interest in the cooperative movement, the idea of trying to market through common cooperative agencies? That was one of the things that Congress specifically intended to, to give its approval to just as it wanted to approve union organization at the same time?
Richard A. Posner: Yes, it did. It did not however proscribe the precise activities of coops. For example, three of the members of NBMA are grower coops. They do not have a common marketing agent because they don't have anything to market, they are not selling anything. But, they have a coop for purposes of negotiating with the integrators indeed, the cooperative, the agricultural --
John Paul Stevens: This record doesn't tell us that anybody negotiates on behalf of all the members of this association with anybody. You've told us they do some buying that way.
Richard A. Posner: They do buying, they do export sales.
John Paul Stevens: Selling of the broilers.
Richard A. Posner: They do export sales and surplus sales. But as I say, the growers do not have a marketing agent and yet their legitimacy as coops has never been questioned.
John Paul Stevens: But, they have a bargaining representative as I understand who bargains for them and negotiating currently with the processing plants.
Richard A. Posner: Yes, but it is not a marketing agent because they are not engaged in marketing since they do not have a --
John Paul Stevens: There is nothing, am I right, and this is summary judgment case, there's nothing in the record that tell us that this association, that's a defendant here does any common marketing on behalf of its members?
Richard A. Posner: Yes, the record does show that it engages in marketing, in export trade and of surplus chickens. And I might add the record is brief indeed Mr. Justice Rehnquist, but I think commendably so, and I don't think there is any -- it enabled this case to be disposed off rapidly and there isn't any fact which this Court needs to know that isn't in the record which establishes that these are producers within the meeting of the Capper–Volstead Act.
William H. Rehnquist: I suppose we're the ultimate judges of that then.
Richard A. Posner: Yes.
Warren E. Burger: We are all from farm states Mr. Posner. Thank you gentlemen! The case is submitted.